Per Curiam:
The plaintiff having alleged the publication generally, the question which the defendants seek to present with respect to the *917publication being privileged on account bf the letter having been addressed to the mayor, is not presented for decision by the record. It follows that the interlocutory judgment should be affirmed, with costs, with leave to the defendants to withdraw the demurrers and to answer on payment of costs in this'court and in the court below. Present — Clarke, P. J., Laughlin, Dowling, Smith and Davis, JJ. Judgment affirmed, with costs, with leave to defendants to withdraw demurrer and answer on payment of costs.